Citation Nr: 1435327	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  06-08 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post bunionectomy of the left foot. 

2.  Entitlement to an initial compensable rating for residuals of an uvulopalatopharyngoplasty with history of sleep apnea from November 1, 2004 to July 30, 2009, and a rating higher than 30 percent thereafter.

3.  Entitlement to an initial compensable rating for residuals of a septoplasty.

4.  Entitlement to an initial compensable rating for arthritic changes of the left hip. 

5.  Entitlement to an initial compensable rating for degenerative disc disease, L5-S1 from November 1, 2004 to February 18, 2010, and a rating higher than 40 percent thereafter. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2004 and December 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Seattle, Washington, and Pittsburgh, Pennsylvania. 

The November 2004 rating decision granted service connection for arthritic changes of the left hip, a cervical spine disability, and status post bunionectomy of the left foot.  Noncompensable ratings were assigned for each disability, made effective November 1, 2004, the day following separation from service.  Subsequently, in a January 2007 rating decision, the RO increased the rating for residuals of bunionectomy of the left foot to 10 percent, effective November 1, 2004. 

The December 2005 rating decision established service connection for degenerative disc disease, L5-S1, residuals of a septoplasty, and residuals of uvulopalatopharyngoplasty with history of sleep apnea, and assigned a noncompensable rating for each disability, made effective November 1, 2004.  

In November 2008, the Board, in part, remanded the claims on appeal for additional development and consideration.  The low back, septoplasty, and sleep apnea claims were properly appealed after a statement of the case was issued for those claims.

In a rating decision in April 2012, the RO increased the Veteran's disability rating for degenerative disc disease at L4-5 with a history at L5-S1, to 40 percent effective February 18, 2010.  The Veteran's evaluation for mild obstructive sleep apnea, status post-uvulopalatopharyngoplasty, was also increased to 30 percent effective July 30, 2009.  Because these increased ratings do not represent a grant of the maximum benefits allowable, the issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, the issues have been framed as listed on the title page.

The issue of whether new and material evidence has been received to reopen a claim for service connection for hypertension has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to higher ratings for arthritic changes of the left hip and degenerative disc disease, L5-S1, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The maximum schedular rating assignable for unilateral hallux valgus is 10 percent, and the symptomatology associated with the Veteran's status post bunionectomy of the left foot is adequately addressed by this rating.
 
2.  The Veteran's scar of the left foot associated with service-connected left foot disability is painful on examination.

3.  Prior to July 30, 2009, the Veteran's residuals of an uvulopalatopharyngoplasty  with sleep apnea, which was initially mild, was manifested by subjective complaints of daytime somnolence and snoring; however, persistent hypersomnolence was not shown.

4.  From July 30, 2009, the Veteran's residuals of an uvulopalatopharyngoplasty with sleep apnea has been manifested by persistent daytime hypersomnolence with airway pressure (CPAP) machine recommended, but has not been manifested by a disability picture that more nearly approximating required use of breathing assistance device such as a CPAP machine.

5.  The Veteran's service-connected residuals of a septoplasty are not shown to have resulted in a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for status post bunionectomy of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 38 C.F.R. §§ 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2013).

2.  A separate 10 percent disability rating is warranted for the Veteran's post-surgical scarring of the left foot.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

3.  Prior to July 30, 2009, the criteria for an initial compensable rating for residuals of an uvulopalatopharyngoplasty with sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.96, 4.97, Diagnostic Code 6847 (2013).

4.  From July 30, 2009, the criteria for a 30 percent disability rating for residuals of an uvulopalatopharyngoplasty with sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.96, 4.97, Diagnostic Code 6847 (2013).

5.  The criteria for an initial compensable evaluation for service-connected residuals of a septoplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6502 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in February 2004, March 2006, and February 2009.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letters provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice was timely because the claims were readjudicated in the May 2012 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As to the claims decided herein, the Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, and available private and VA treatment records, have been obtained.  In addition, he has been provided with appropriate VA examinations with respect to the claims herein decided.  The Veteran has not indicated that there are any additional records that VA should seek to obtain on his behalf.  Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to review the merits of the issues on appeal.
Higher ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

If a disability is listed in VA's rating schedule, it is to be evaluated under the diagnostic code corresponding to that particular disability.  See 38 C.F.R. § 4.20, 4.27.  Only when an unlisted condition is encountered is it permissible to rate the condition under the diagnostic code for a closely related disease or injury, by analogy.  Id.  In rating a disability by analogy, conjectural analogies are to be avoided, as is the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20.

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
      
      Status post bunionectomy of the left foot

Hallux valgus is evaluated under the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5280.  A maximum 10 percent rating is warranted for unilateral hallux valgus if the condition is severe and disabling to a degree equivalent to amputation of the great toe, or if it has been operated on with resection of the metatarsal head.

Foot disabilities may also be rated under Diagnostic Codes 5276, 5277, 5278, 5279, 5281, 5282, 5283, and 5284, when appropriate.  Under Diagnostic Codes 5277, 5279, 5281, and 5282, ratings of up to 10 percent are available for weak foot, metatarsalgia (Morton's disease), hallux rigidus, and hammer toes, respectively. Under Diagnostic Code 5283, ratings of up to 30 percent are available for malunion or nonunion of the metatarsal bones.  Under Diagnostic Codes 5276 and 5278, ratings of up to 50 percent are available for acquired flatfoot and acquired clawfoot.  And Diagnostic Code 5284 provides for ratings of 10, 20, and 30 percent, respectively, for moderate, moderately severe, and severe foot injury.  If there is actual loss of use of the foot, a 40 percent rating is warranted.

On VA examination in June 2004, the examiner noted that the Veteran had left foot bunionectomy a year earlier.  The last of the surgical screws were removed a week earlier.  Overall, the Veteran's pain was markedly improved, and the Veteran had no problems walking with comfortable shoes.  The left shoe showed a four inch well healed scar over the medial aspect of the left foot.  Fresh sutures were noted near the metatarsophalangeal (MTP) joints.  There were no signs of infection and the toes exhibited normal movement, both in flexion and extension.  

On VA examination in June 2009, which was conducted pursuant to the Board's remand, the examiner noted a history of corrective surgery in 2002 for hallux valgus of the left foot.  Examination of the foot showed a scar over the MP joint, left great toe, along with mild tenderness.  There was varus deformity of the left great toe at MP joint.  X-rays showed -10 degrees (over corrected) hallux valgus, intermetatarsal angle was two degrees, and osteotomsed state of first metatarsal medial eminence.  The examiner diagnosed over corrected hallux varus of the left foot.  

The Veteran's status post bunionectomy of the left foot has been rated as 10 percent disabling under Diagnostic Code 5280.  As noted above, 10 percent is the maximum rating available for unilateral hallux valgus under that diagnostic code, even if the condition is severe and disabling to a degree equivalent to amputation of the great toe, or if it has been operated on with resection of the metatarsal head.

Because the 10 percent evaluation currently assigned is the maximum rating available under Diagnostic Code 5280, the Board has considered whether there are other potentially applicable diagnostic codes.  

The Board further finds that the evidence weighs against a finding that an initial rating in excess of 10 percent, or a separate rating, is warranted under other potentially applicable DCs pertaining to the foot.  While a VA treatment report in January 2008 noted possible neuroma of the left foot, such was not noted on VA examination in June 2009.  Moreover, a VA medical opinion was obtained in August 2011 addressing whether the Veteran suffered from neuroma of the left foot and if so, whether such was a residual of bunionectomy.  Following a review of the claims file, the physician explained that Morton's neuroma is a benign growth between the toes, which is not caused by or secondary to bunion removal or bunionectomy.  The examiner explained that while the same conditions that cause a bunion may cause a neuroma, such as wearing inappropriate shoes, Morton's neuroma would not be caused by or secondary to a bunionectomy.

Additionally, the post-service medical evidence does not show, nor has service connection been established, for pes planus, hammer toes, weak foot, claw foot, hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones.  The treatment records are devoid of any complaints or findings relative to those conditions, and there is no indication from the pertinent medical evidence (as outlined above) that the Veteran's service-connected left hallux valgus has been productive of any of those conditions.  Accordingly, the Board finds no basis for the assignment of higher or separate evaluations under Diagnostic Codes 5276, 5277, 5278, 5279, 5281, 5282, or 5283.  See 38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disability is to be avoided).

The Board notes that hallux valgus is a condition that is specifically listed in the rating schedule.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  As such, it is to be rated under the corresponding diagnostic code.  See 38 C.F.R. § 4.20, 4.27.  As noted previously, Diagnostic Code 5820 provides for a maximum rating of 10 percent, even when the condition is severe and disabling to a degree equivalent to amputation of the great toe, or if it has been operated on with resection of the metatarsal head.  In the Board's view, the Veteran's complaints of pain on walking, foot discomfort and impaired left great toe movement are fully accounted for under Diagnostic Code 5280. 

Application of Diagnostic Code 5284 (foot injuries) to hallux valgus would ultimately render Diagnostic Code 5280 (hallux valgus) superfluous.  In this regard, severe hallux valgus disability warrants a 10 percent evaluation, while severe foot injury under Diagnostic Code 5284 warrants a 30 percent rating.  Had the drafters of the rating schedule intended hallux valgus to be the equivalent of a foot injury, the rating criteria would be the same.  The rating schedule has identified specific foot disabilities with specific percentages, many (such as hallux valgus) which do not provide ratings equivalent to foot injuries under Diagnostic Code 5284.  To assume that all foot disabilities should be rated analogous to a foot injury because it provides higher potential ratings would render the remaining diagnostic codes meaningless.  See Roper v. Nicholson, 20 Vet. App. 173, 178 (2006) (VA statutory and regulatory scheme "should be construed so that effect is given to all its provisions, so that no part will be inoperative or superfluous, void or insignificant, and so that one section will not destroy another unless the provision is the result of obvious mistake or error").  Here, the Veteran is not service connected for other foot disabilities.  Thus, rating severe hallux valgus equivalent to a foot injury in this case is inappropriate, as his hallux valgus is specifically contemplated in the rating schedule under Diagnostic Code 5280, and rating it analogous to a different disability renders Diagnostic Code 5280 superfluous.  As such, his hallux valgus disability is properly rated under Diagnostic Code 5280.  See Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ("[T]he canons of construction... require us to give effect to the clear language of a [regulation] and avoid rendering any portions meaningless or superfluous.").

As for DeLuca, the Board finds no basis for the assignment of higher ratings for the Veteran's disability is as a result of functional loss due to weakness, fatigability, incoordination, or pain on movement.  During his VA foot examinations, the Veteran did not complain of any weakness, fatigability, decreased endurance, incoordination, or flare-ups, and none of these phenomena were noted objectively.  Moreover, as noted above, the Board finds no basis for rating the Veteran's disability under any diagnostic code other than Diagnostic Code 5280.  Accordingly, and because the Veteran's disability has already been assigned the maximum rating available under that code, there is no basis for the assignment of higher evaluations based on DeLuca and the related provisions set out at 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (consideration of DeLuca not applicable where claimant is in receipt of the maximum schedular rating for limitation of function under the pertinent diagnostic code).

Finally, the Board has considered whether a separate rating would be appropriate for the Veteran's scarring from his surgery.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition).  On VA examination in June 2004, the examiner noted a four inch well healed scar over the medial aspect of the left foot.  The VA examiner in June 2009 noted the Veteran's report of painful scar, along with objective findings of mild tenderness over the left big toe where the scar was noted.  Ratings of scars are assigned under 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2008).  Pertinent in this case, Diagnostic Code 7804 warrants a 10 percent rating for superficial scars painful on objective examination. 

(The Board notes that as of October 23, 2008, revised provisions for evaluating scars were enacted.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008, or if a veteran requests review under the amended diagnostic criteria.  Accordingly, these revisions do not apply to the present case.  See 38 C.F.R. § 4.118; 73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, the Veteran's claim will be considered solely under the criteria effective as of the date of the claim.)

Here, the Veteran's scar of the left foot is shown to be painful on objective examination.  Therefore, a separate rating of 10 percent, and no higher, is warranted under Diagnostic Code 7804.  This is so since the award of service connection for the bunionectomy.  The Veteran's scar is not entitled to a higher rating as there is no evidence of a scar that is deep or that causes limited motion in an area exceeding 12 square inches.  See Diagnostic Code 7801. 

In summary, for the reasons and bases expressed above, the Board concludes that an initial disability rating in excess of 10 percent for status post bunionectomy of the left foot is not warranted as the preponderance of the evidence is against the claim.  A separate rating of 10 percent, and no higher, is warranted for the left foot surgical scar.  

	Residuals of an uvulopalatopharyngoplasty with sleep apnea 

The Veteran's residuals of an uvulopalatopharyngoplasty with history of sleep apnea is rated as noncompensably disabling from November 1, 2004 to July 30, 2009, and as 30 percent disabling effective July 30, 2009, pursuant to Diagnostic Code 6847.  

Under Diagnostic Code 6847, a noncompensable evaluation is assigned for asymptomatic sleep apnea with documented sleep disorder breathing.  A 30 percent evaluation is assigned for sleep apnea with persistent day-time hypersomnolence.  A 50 percent evaluation is assigned for sleep apnea requiring the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine.  A 100 percent evaluation is assigned for sleep apnea with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requiring a tracheostomy.  See 38 C.F.R. § 4.97, Diagnostic Code 6847.

The term "requires" as set forth under the 100 percent and 50 percent criteria of Diagnostic Code 6847 is not specifically defined.  See 38 C.F.R. § 4.97; see also 61 Fed. Reg. 46728 (Sept. 5, 1996).  However, where the rating schedule elsewhere uses the term "requires," the term means that a treatment was found by a medical professional to be medically necessary for the condition.  See, e.g., 38 C.F.R. §§ 4.71a, Diagnostic Code 5025 (Elbow replacement (prosthesis), "That require continuous medication for control"); 4.96(d)(iv) (Special provisions regarding evaluation of respiratory conditions, "When outpatient oxygen therapy is required."); 4.104, Diagnostic Code 7000 (Valvular heart disease, "continuous medication required").  Accordingly here, "requires tracheostomy" and "requires use of a breathing assistance device" means that a medical professional found such a device to be medically necessary.

The evidence prior to July 30, 2009, shows that on VA examination in June 2004, the examiner noted obstructive sleep apnea, status post-surgery.  The examiner indicated that following uvulopalatopharyngoplasty and a "nose job", the Veteran was asymptomatic.  On examination, he exhibited no difficulty breathing.  Nasal flow was free from each nostril and uvula was pretty much removed, with no sinus tenderness.  VA treatment records in 2007 noted complaints of loud snoring.  A VA treatment record in January 2008 recorded the Veteran's complaints of awakening at night gasping.  He also related daytime somnolence.  

As such, prior to July 30, 2009 the evidence fails to support a finding that the Veteran's residuals of an uvulopalatopharyngoplasty with history of sleep apnea more nearly approximated the criteria for a 30 percent rating.  As noted previously, a compensable rating of 30 percent requires persistent hypersomnolence.  VA treatment records during this period noted complaints of loud snoring, awakening at night gasping, and daytime somnolence, which he is competent and credible to report.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, in order to warrant a compensable rating, persistent day-time hypersomnolence must be shown and the evidence weighs against a finding that any hypersomnolence was persistent.

For the above reasons then, there is no basis for assignment of an initial compensable evaluation for the Veteran's residuals of an uvulopalatopharyngoplasty with history of sleep apnea prior to July 30, 2009.

From July 30, 2009, the Veteran has been assigned a 30 percent disability rating.  A higher rating is not assignable under the rating schedule, however, as the evidence does not show a disability picture more nearly approximating the required use of a breathing assistance device such as a CPAP machine, which is necessary to assign the next higher disability rating, 50 percent.

A private polysomnography report dated in July 2009 was consistent with mild obstructive sleep apnea.  The clinician noted excessive daytime sleepiness.  Recommendations included use of an auto CPAP or nasal CPAP with 4.0cm/H20.  In October 2009 a VA clinician recommended use of a CPAP machine.  

On VA respiratory examination in February 2010, the examiner noted a history of uvulopalatopharyngoplasty in 2007, and endoscopic sinus surgery (ESS) due to maxillary sinusitis in 2008.  There was no evidence of fever, night sweats, weight loss or gain, shortness of breath, hemoptysis, blood, chronic respiratory failure with carbon dioxide retention or cor pulmonale.  There was daytime hypersomnolence and stained sputum.  While a CPAP was recommended, the Veteran denied any current treatment.  The examiner diagnosed mild obstructive apnea.  

Because the CPAP was "recommended" for the Veteran, rather than "required" (i.e., found to be medically necessary), the next higher disability rating, 50 percent, is not for assignment.  38 C.F.R. § 4.97, Diagnostic Code 6847.  The Board finds that the 30 percent rating contemplates the Veteran's symptoms and does not more closely approximate the 50 percent rating.

The Board has further considered whether a higher or separate rating may be assigned on the basis of the Veteran's status post uvulopalatopharyngoplasty.  The Veteran's service-connected disability also encompasses status post uvulopalatopharyngoplasty.  According to Stedman's Medical Dictionary, 27th Edition, this surgery involves surgical resection of unnecessary palatal and oropharyngeal tissue in selected cases of snoring, with or without sleep apnea.  The rating schedule does not provide a direct diagnostic code for rating status post uvulopalatopharyngoplasty.  However, reasonably analogous is Diagnostic Code 6521 regarding pharynx, injuries to, see 38 C.F.R. §§ 4.20, 4.27, which sets forth the following rating criteria: Stricture or obstruction of pharynx or nasopharynx, or; absence of soft palate secondary to trauma, chemical burn, or granulomatous disease, or; paralysis of soft palate with swallowing difficulty (nasal regurgitation) and speech impairment, is rated 50 percent disabling.  

On VA ear, nose, throat (ENT) examination in February 2010, physical examination revealed a tiny perforation of the septum, pale inferior turbinate, swollen middle turbinate, along with post uvulopalatopharyngoplasty scar.  OMU CT revealed soft tissue density, left maxillary sinus, concha bullosa, both middle turbinate, and mild nasal septum deviation.  The examiner diagnosed concha bullosa, both middle turbinate.  The medical evidence fails to show any significant problem from or secondary to the uvulopalatopharyngoplasty (apart from ongoing sleep apnea).  Accordingly, this is considered a part of his sleep apnea, and without any residual effects from this surgery, no higher rating is assignable under Diagnostic Code 6521 or any other potentially alternative diagnostic code.  See 38 C.F.R. § 4.31. 

In summary, an initial compensable rating from November 1, 2004 to July 30, 2009, or in excess of 30 percent disabling beginning July 30, 2009, is not warranted under the rating schedule.  "Staged ratings," except as already assigned, are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505.

      Residuals of a septoplasty 

The Veteran seeks an initial compensable rating for his service-connected residuals of a septoplasty, described as occasional nose bleeds.  

The service-connected residuals of a septoplasty are rated zero percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 6502.  Under Diagnostic Code 6502, used for rating deviation of the nasal septum, a 10 percent rating is warranted for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.

The evidence does not show that there is either complete obstruction on one side or 50 percent obstruction on both sides.  On VA examination in June 2004, the examiner noted obstructive sleep apnea, status post-surgery.  The examiner that following uvulopalatopharyngoplasty and a "nose job", the Veteran was asymptomatic.  He exhibited no difficulty breathing.  Nasal flow was free from each nostril and uvula was pretty much removed, with no sinus tenderness. 

On VA ENT examination in February 2010, the Veteran complained of right nasal obstruction and hemifacial pain.  Physical examination revealed a tiny perforation of the septum, pale inferior turbinate, swollen middle turbinate, along with post uvulopalatopharyngoplasty scar.  OMU CT revealed soft tissue density, left maxillary sinus, concha bullosa, both middle turbinate, and mild nasal septum deviation.  The examiner diagnosed concha bullosa, both middle turbinate and allergic rhinitis.  X-rays showed left maxillary sinusitis and nasal deviation.  

Thus, in the absence of evidence of traumatic nasal septum deviation with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, an initial 10 percent rating under Diagnostic Code 6502 for the service-connected residuals of septoplasty is not warranted.

	Lay statements

The Board has considered the statements of the Veteran regarding the severity of the service-connected status post bunionectomy of the left foot, residuals of an uvulopalatopharyngoplasty with of sleep apnea, and residuals of a septoplasty.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify). 

In this case, the Veteran is competent to report symptoms because that requires only personal knowledge as it comes to him through his senses, and the Board has considered these statements.  Layno, 6 Vet. App. at 465.  The Board finds, however, the medical evidence from the examinations during the appeal period to be more probative as to the specific level of disability according to the appropriate diagnostic codes.

      Extra-schedular ratings

The Board has considered whether the Veteran's service-connected status post bunionectomy of the left foot, residuals of an uvulopalatopharyngoplasty with of sleep apnea, and residuals of a septoplasty, present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

The Board notes that the schedular criteria on which the Veteran's ratings are predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the rating criteria adequately describe the Veteran's disability level and symptomatology, and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, the Board finds his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

	TDIU

As a final point, the Board notes that there is no indication that the Veteran is unemployed, nor is there evidence or argument that the Veteran's service-connected status post bunionectomy of the left foot, residuals of an uvulopalatopharyngoplasty with of sleep apnea, and residuals of a septoplasty, render him unemployable.  As such, a claim for a total disability based on individual unemployability (TDIU) due to the service-connected disabilities under consideration has not reasonably been raised, and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is required.


ORDER

An initial rating in excess of 10 percent for status post bunionectomy of the left foot is denied. 

A separate initial rating of 10 percent is granted for post-surgical scarring of the left foot, subject to the law and regulations governing the payment of monetary benefits.

An initial compensable rating for residuals of an uvulopalatopharyngoplasty with history of sleep apnea from November 1, 2004 to July 30, 2009, is denied.

A rating higher than 30 percent for residuals of an uvulopalatopharyngoplasty with sleep apnea, effective July 30, 2009, is denied.

An initial compensable rating for residuals of a septoplasty is denied.
 

REMAND

Disabilities evaluated on the basis of limitation of motion require VA to consider functional impairment.  38 C.F.R. §§ 4.40, 4.45.  In applying these regulations, VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca, 8 Vet. App. at 202; Johnston, 10 Vet. App. at 84-5; 38 C.F.R. § 4.59. 

On VA examination in June 2004, range of motion of the left hip was noted to be normal with no tenderness to palpation.  Flexion was to 125 degrees, extension was 30 degrees, adduction was to 25 degrees, abduction was 45 degrees, external rotation was to 60 degrees, and internal rotation was to 40 degrees.  Thereafter, on VA examination in June 2009, active range of motion showed flexion to 90 degrees, extension to 17 degrees, abduction to 30 degrees, adduction to 20 degrees, external rotation to 22 degrees, and internal rotation was to 32 degrees.  Passive range of motion showed flexion to 95 degrees, extension to 20 degrees, abduction to 35 degrees, adduction to 25 degrees, external rotation to 30 degrees, and internal rotation was to 35 degrees.  X-rays revealed no demonstrable abnormal finding.  A VA medical opinion was obtained in August 2011 addressing whether limitation of motion of the left hip.  Specifically, the physician was asked to determine whether there was additional limitation of motion due to pain, and the degree of functional loss that would likely result during flare-ups.  However, the clinician reported that as the prior examinations did not document flare-ups of the hip condition, the requested opinion could not be rendered.  

Similarly, with regards to the Veteran's service-connected lumbar spine disability, a VA examiner in June 2004 noted forward flexion was to 90 degrees, extension was to 30 degrees, lateral flexion was to 30 degrees bilaterally, and lateral rotation was to 30 degrees.  Thereafter, on VA examination in February 2010, the Veteran complained of low back pain that radiated to the left buttock.  Straight leg raise was positive.  Forward flexion was to 30 degrees, extension was to 25 degrees, lateral rotation was to 20 degrees bilaterally, and rotation was to 25 degrees bilaterally.  The examiner diagnosed mild protruded disc on L4-5.  

Here, the Board finds that VA examination reports outlined above are not wholly sufficient to decide the hip and low back claims as the examiners did not make an attempt to measure or estimate any additional limitation due to identified lumbar spine or left hip functional impairment, or during periods of flare-ups of the Veteran's service-connected lumbar spine or left hip disabilities.  Accordingly, on remand, the AOJ should arrange for new VA medical examinations to be performed and specific findings should be obtained concerning the functional impairment as well as during flare-ups of the Veteran's service-connected arthritic changes of the left hip and degenerative disc disease, L5-S1.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. 
§ 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, these issues are REMANDED for the following actions:

1.  Ongoing VA treatment records, to include VA treatment records from the VA medical facility in the Philippines, if any, should also be obtained.

2.  Following completion of the above, schedule the Veteran for the appropriate VA examination in connection with the lumbar spine and hip claims.  The claims file must be reviewed by the examiner.  All indicated tests and studies should be performed, and the results reported.  The examiner should:

(a) Report the Veteran's range of motion of lumbar spine and left hip in degrees and state the point at which any pain is demonstrated.

(b) State whether the lumbar spine and left hip exhibit weakened movement, excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

(c) Give an opinion as to whether pain could significantly limit functional ability during flare-ups or when the lumbar spine and left hip is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

(d) State whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, state the duration of the episodes over the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

(e) Identify any neurological disabilities associated with the service-connected lumbar spine disability.  The severity of each neurological sign and symptom due to the lumbar spine disability should be reported.  The examiner should conduct any appropriate neurological testing needed to provide this information.  If a separate neurological examination is needed, one should be scheduled.  Provide an opinion as to whether any neurological symptomatology equates to mild, moderate, moderately severe, or severe incomplete paralysis or complete paralysis of the sciatic nerve, and specify of which lower extremity.  Moreover, state whether any other nerve is affected and if so state the severity of the impairment of the nerve affected.

(f) Discuss whether the Veteran's lumbar spine disorder and/or left hip disability are productive of any additional functional impairment.

(g) State what impact, if any, the Veteran's lumbar spine disorder and/or left hip disability have on his activities of daily living, including his ability to obtain and maintain employment.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

3.  After the development requested above as well as any additional development deemed necessary has been completed to the extent possible, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


